UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7140



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL GLENN BENTLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-123)


Submitted:   December 11, 2002         Decided:     December 31, 2002


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Glenn Bentley, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Glenn Bentley appeals the district court’s order

denying his post-conviction motions to notice plain error in his

conviction and to dismiss the charges against him. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Bentley, No. CR-98-123 (W.D.N.C. July

19, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2